            Case 1:20-cv-08042-PKC Document 6 Filed 03/18/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

LINDA FAIRSTEIN,                               )
                                               )
               Plaintiff,                      )                  Case No:
                                               )
               v.                              )
                                               )
NETFLIX, INC., AVA DUVERNAY,                   )
and ATTICA LOCKE,                              )
                                               )
                                               )
               Defendants.                     )

                      MOTION TO ADMIT COUNSEL PRO HAC VICE

       Pursuant to Local Rule 2.02 of the United States District Court for the Middle District of

Florida, Plaintiff Linda Fairstein files this motion requesting the admission pro hac vice of

Attorney Andrew Miltenberg. The grounds upon which this motion is based are as follows:

       1.      Andrew Miltenberg practices with the law firm of Nesenoff & Miltenberg, LLP, in

New York, New York.

       2.      Andrew Miltenberg does not appear regularly in this Court to such a degree as to

constitute the regular practice of law in the State of Florida.

       3.      Andrew Miltenberg is a member in good standing and admitted to practice law in

the following jurisdictions: New York State, United States District Court for the Eastern District

of New York, United States District Court for the Northern District of New York, United States

District Court for the Western District of New York, the United State Court of Appeals for the

Second Circuit, and United State Court of Appeals for the Fourth Circuit.
             Case 1:20-cv-08042-PKC Document 6 Filed 03/18/20 Page 2 of 3




        4.      Andrew Miltenberg is familiar with the Local Rules and the Code of Professional

Responsibility of this Court and agrees to abide by them, as well as other ethical limitations or

requirements governing the professional behavior of members of the Florida Bar.

        5.      Attorneys Edward K. Cheffy, Rachael S. Loukonen, and Kimberly D. Swanson,

each of the law firm of Cheffy Passidomo, P.A., 821 Fifth Ave. S., Suite 201, Naples, FL 34102,

have been designated as local counsel for Plaintiff Linda Fairstein, upon whom all notices and

papers may be served, and who will be responsible for the progress of the case, including trial,

along with Andrew Miltenberg.

        6.      Pursuant to Local Rule 2.02(a), Edward K. Cheffy certifies that Andrew Miltenberg

has complied with the fee requirements of Local Rule 2.01(d) and will complete the e-filing

registration.

        WHEREFORE, Plaintiff Linda Fairstein, requests that Attorney Andrew Miltenberg be

admitted pro hac vice pursuant to Local Rule 2.02 of the United States District Court for the Middle

District of Florida.

                                      Respectfully submitted,

                                      CHEFFY PASSIDOMO, P.A.

                                   By: /S/ EDWARD K. CHEFFY
                                            Edward K. Cheffy
                                            Florida Bar No. 393649
                                            Rachael S. Loukonen
                                            Florida Bar No. 668435
                                            Kimberly D. Swanson
                                            Florida Bar No. 1018219
                                            821 Fifth Avenue South, Suite 201
                                            Naples, Florida 34102
                                            (239) 261-9300
                                            ekcheffy@napleslaw.com
                                            rloukonen@napleslaw.com
                                            kdswanson@napleslaw.com




[13589-0001/3402774/1]                           2
         Case 1:20-cv-08042-PKC Document 6 Filed 03/18/20 Page 3 of 3




                                            -and-

                              NESENOFF & MILTENBERG, LLP

                           By: /S/ ANDREW MILTENBERG
                                     Andrew Miltenberg
                                     (pro hac vice admission pending)
                                     363 Seventh Avenue, Fifth Floor
                                     New York, New York 10001
                                     (212) 736-4500
                                     amiltenberg@nmllplaw.com




[13589-0001/3402774/1]                  3
